In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 15‐1243

D.U., a minor,
                                                  Plaintiff‐Appellant,

                                  v.


KITTY RHOADES and 
KELLY TOWNSEND,
                                               Defendants‐Appellees.

         Appeal from the United States District Court for the 
                     Eastern District of Wisconsin.
         No. 2:13‐cv‐01457 — Nancy Joseph, Magistrate Judge. 


      ARGUED MARCH 30, 2016 — DECIDED JUNE 3, 2016


   Before WOOD, Chief Judge, and POSNER and ROVNER, Circuit
Judges.
   ROVNER, Circuit Judge.  D.U. is a minor who was receiving
the  assistance  of  a  Medicaid‐funded  private  duty  nurse  for
seventy hours each week after a catastrophic accident rendered
her severely disabled. After many years of care, the State of
Wisconsin determined that full‐time skilled nursing assistance
was  no  longer  medically  necessary  for  D.U.’s  care,  and  the
2                                                        No. 15‐1243

State denied further authorization of that level of care. D.U.
then sued Kitty Rhoades, Secretary for the Wisconsin Depart‐
ment of Health Services (“DHS”), and Kelly Townsend, a nurse
consultant  in  the  Quality  Assurance  and  Appropriateness
Review Section (“QAARS”) in the DHS Office of the Inspector
General, asserting that the reduction in hours of her private
duty  nurse  is  a  violation  of  the  Medicaid  Act.  See  42  U.S.C.
§ 1396 et seq. D.U. moved for a preliminary injunction, asking
the  court  to  compel  the  State  to  provide  seventy  hours  of
private duty nursing care each week pending the outcome of
the lawsuit. The district court denied the motion for a prelimi‐
nary injunction. Although we conclude that the district court
erred in assessing D.U.’s likelihood of success on the merits of
her claim, we affirm because D.U. has failed to demonstrate
that she will suffer irreparable harm if the injunction is denied.
                                    I.
    In 2005, when she was three years old, D.U. was severely
injured in a car accident. She initially qualified for Wisconsin
Medicaid  services  on  financial  grounds,  and  was  provided
extensive  medical  care  through  that  program  until  August
2013. After a change in family circumstances in 2013, D.U. no
longer  qualified  on  financial  grounds  for  State‐provided
services.  Wisconsin  nevertheless  continued  to  provide  the
same  services  under  the  State’s  “Katie  Beckett  Program,”
which funds Medicaid benefits for children who are otherwise
ineligible because of the assets or income of their parents. See
42 U.S.C. § 1396a(e)(3) (allowing states to provide Medicaid
benefits  at  home  to  severely  disabled  children  who  would
otherwise require institutional care). Other than the financial
No. 15‐1243                                                       3

qualifications,  benefits under the  Katie Beckett  Program  are
subject to the same rules as ordinary Medicaid benefits. 
     Certain services must be reviewed and authorized by DHS
before Wisconsin Medicaid will pay for them. Medical services
are approved if an application and supporting documentation
demonstrate that the services are medically necessary. The care
that D.U. requested and received for many years was private
duty nursing care. A patient qualifies for private duty nursing
if she requires skilled nursing care for eight or more hours each
day. In D.U.’s case, private duty nursing was provided by the
State for seventy hours per week. “Skilled nursing” includes
the  provision  of  medically  complicated  care  “furnished
pursuant to a physicianʹs orders which require the skills of a
registered  nurse  or  licensed  practical  nurse  and  which  are
provided  either  directly  by  or  under  the  supervision  of  the
registered nurse or licensed practical nurse.” Wis. Admin Code
§ DHS 101.03(163). The regulation lists examples of services
that would qualify as skilled nursing:
     (a)  Intravenous,  intramuscular,  or  subcutaneous
     injections  and  hypodermoclysis  or  intravenous
     feeding;
     (b) Levin tube and gastrostomy feedings;
     (c) Nasopharyngeal and tracheotomy aspiration;
     (d) Insertion and sterile irrigation and replacement
     of catheters;
     (e) Application of dressings involving prescription
     medications and aseptic techniques;
4                                                       No. 15‐1243

     (f) Treatment of extensive decubitus ulcers or other
     widespread skin disorder;
     (g)  Heat  treatments  which  have  been  specifically
     ordered by a physician as part of active treatment
     and  which  require  observation  by  nurses  to  ade‐
     quately evaluate the patientʹs progress;
     (h) Initial phases of a regimen involving administra‐
     tion of medical gases; and
     (i) Rehabilitation nursing procedures, including the
     related  teachings  and  adaptive  aspects  of  nursing
     that are part of active treatment, e.g., the institution
     and  supervision  of  bowel  and  bladder  training
     programs.
Wis. Admin Code § DHS 101.03(163).
    In  February  2013,  the  State  authorized  a  continuation  of
private duty nursing for D.U. through the end of July 2013.
However, the authorization noted that D.U., whose condition
had substantially improved over the years, was now “border‐
line” for meeting the criteria to qualify for private duty nursing
care.  D.U.  was  instructed  to  submit  additional  information
with her next request. In August 2013, the State informed D.U.
and her father that D.U. no longer qualified for private duty
nursing  services.  In  order  to  transition  D.U.  to  an  alternate
level of care, the State authorized three additional months of
private  duty  nursing.  In  November,  as  the  clock  ran  out  on
authorized services, D.U. filed a new request for seventy hours
per week of private duty nursing. At the State’s request, D.U.
submitted  additional  information,  but  the  request  was  ulti‐
No. 15‐1243                                                            5

mately denied on the ground that the documentation submit‐
ted by D.U. did not support a need for at least eight hours of
skilled  nursing  care  per  day.  Although  an  administrative
appeal was available, D.U. did not appeal the denial of skilled
nursing services. Instead, she filed this suit and moved for a
preliminary injunction requiring the State to continue provid‐
ing skilled nursing services. The district court concluded that
the evidence that D.U. submitted in support of her request for
injunctive relief failed to demonstrate a likelihood of success
on the merits. The court therefore denied D.U.’s request for an
injunction, and D.U. filed this interlocutory appeal.
                                     II.
    On  appeal,  D.U.  contends  that  the  court  misapplied  the
medical necessity standard and also erred in assessing whether
D.U. met the standard for a preliminary injunction. “A plaintiff
seeking a preliminary injunction must establish that he is likely
to succeed on the merits, that he is likely to suffer irreparable
harm in the absence of preliminary relief, that the balance of
equities tips in his favor, and that an injunction is in the public
interest.”  Winter  v.  Natural  Resources  Defense  Council,  Inc.,
555 U.S. 7, 20 (2008). A preliminary injunction is an extraordi‐
nary remedy and is never awarded as of right. Id. at 24. We
review the district  courtʹs  findings of  fact for clear error, its
legal conclusions de novo, and its balancing of the factors for a
preliminary injunction for abuse of discretion. Stuller, Inc. v.
Steak N Shake Enterprises, Inc., 695 F.3d 676, 678 (7th Cir. 2012);
United Air Lines, Inc. v. Air Line Pilots Assʹn, Intʹl, 563 F.3d 257,
269  (7th  Cir.  2009);  Hodgkins  ex  rel.  Hodgkins  v.  Peterson,  355
F.3d 1048, 1054‐55 (7th Cir. 2004). 
6                                                        No. 15‐1243

    The district court began and ended its analysis on the first
factor, finding that D.U. was unlikely to succeed on the merits
and therefore was not entitled to a preliminary injunction. The
district  court  framed  the  issue  as  “whether  D.U.  has  estab‐
lished that she has a more than negligible chance of persuading
the trier of fact by a preponderance of the evidence that at least
70 hours of private duty nursing services is medically neces‐
sary.” Applying this standard, the court found that the records
submitted did not demonstrate that D.U.’s private duty nurse
was medically necessary for her care. 
    D.U. contends that, in reaching this conclusion, the district
court misapplied the standards under the Early and Periodic
Screening,  Diagnostic  and  Treatment  Services  (“EPSDT”)
provision of the Medicaid Act. See 42 U.S.C. § 1396d(r). The
EPSDT  provision  mandates  that  the  states  provide  certain
categories of care to all Medicaid‐eligible patients under the
age of twenty‐one. In addition to screening services, a catch‐all
provision of EPSDT requires participating states to provide to
these children “[s]uch other necessary health care, diagnostic
services, treatment, and other measures described in subsec‐
tion  (a)  of  this  section  to  correct  or  ameliorate  defects  and
physical and mental illnesses and conditions discovered by the
screening services, whether or not such services are covered
under  the  State  plan.”  Private  duty  nursing  is  one  of  the
categories of services mandated under EPSDT, but states are
free to limit the provision of services based on medical neces‐
sity.  42  C.F.R.  §  4.230(d).  Although  EPSDT  broadened  the
categories  of  care  that  participating  states  are  required  to
provide  to  Medicaid‐eligible  children,  it  did  not  change  the
medical necessity limitation. 
No. 15‐1243                                                                        7

   Medical necessity is not expressly defined in the Medicaid
Act, but Wisconsin law provides that:
       “Medically necessary” means a medical assistance
       service under ch. DHS 107 that is: 
       (a) Required to prevent, identify or treat a recipientʹs
       illness, injury or disability; and
       (b) Meets [certain] standards[.]1
Wis. Admin. Code § DHS 101.03(96m). The medical necessity
determination is made in Wisconsin by QAARS consultants
such as defendant Kelly Townsend, who review information
submitted by the applicant’s health care providers.




1
   The nine enumerated standards are: “1. Is consistent with the recipientʹs
symptoms  or  with  prevention,  diagnosis  or  treatment  of  the  recipientʹs
illness,  injury  or  disability;  2.  Is  provided  consistent  with  standards  of
acceptable  quality  of  care  applicable  to  the  type  of  service,  the  type  of
provider and the setting in which the service is provided; 3. Is appropriate
with regard to generally accepted standards of medical practice; 4. Is not
medically  contraindicated  with  regard  to  the  recipientʹs  diagnoses,  the
recipientʹs symptoms or other medically necessary services being provided
to the recipient; 5. Is of proven medical value or usefulness and, consistent
with § DHS 107.035, is not experimental in nature; 6. Is not duplicative with
respect to other services being provided to the recipient; 7. Is not solely for
the convenience of the recipient, the recipientʹs family or a provider; 8. With
respect to prior authorization of a service and to other prospective coverage
determinations made by the department, is cost‐effective compared to an
alternative medically necessary service which is reasonably accessible to the
recipient; and 9. Is the most appropriate supply or level of service that can
safely  and  effectively  be  provided  to  the  recipient.”  Wis.  Admin.  Code
§ DHS 101.03(96m).
8                                                     No. 15‐1243

    In support of the motion for preliminary relief and in an
attempt to demonstrate the medical necessity of eight hours
per day of skilled nursing care, D.U. submitted the statement
of Karen Roberts, who had served as D.U.’s case manager and
registered nurse for seven years; letters from two physicians
who treated D.U.; and some of D.U.’s medical records. One
doctor stated that the skilled nursing services provided to D.U.
have  “assisted  in  her  recovery/functionality  and  helped  to
avoid inpatient hospital stays.” That physician also stated that
D.U.  has  “greatly  benefitted  from  skilled  nursing  services,”
and therefore requested “a continuation of this very important
and  beneficial  service.”  R.  53.  The  other  doctor  chronicled
D.U.’s progress over the years, noting that, initially D.U. was
“in her own world, wheel chair bound, aphasic, g‐tube fed and
having  seizures,”  but  that  now  she  is  “socially  interactive,
walking  with  assistance,  verbalizing,  self  feeding,  and  only
occasionally  having  seizures.”  The  second  doctor  attributed
D.U.’s  impressive  progress  to  the  skilled  nursing  care  she
received  over  the  years  and  concluded  that  for  “continued
improvement,  she  will  require  at  least  70  hours  of  skilled
nursing a week,” but the doctor did not identify the specific
skilled nursing tasks required for D.U.’s care. This is the only
document that quantifies in any manner the number of hours
of skilled nursing services required for D.U.’s care. 
    D.U.’s nurse, Karen Roberts, submitted the most extensive
evidence of the services required to care for D.U., listing in a
seventy‐eight  paragraph  affidavit  the  services  that  she  was
providing  to  D.U.  as  of  August  2014.  Roberts  listed  D.U.’s
diagnoses as “post traumatic hydrocephalus, post traumatic
seizure disorder, general epilepsy with myoclonic seizures, rt.
No. 15‐1243                                                        9

spastic  hemiparesis,  parietal‐occipital  shunt,  visual‐hearing
disorder,  spastic  cerebral  palsy‐displegia,  incontinence  of
bowel/bladder,  early  puberty,  development  and  cognitive
delay, vocalization and speech delayer non‐verbal, limited fine
motor  and  gross  motor  abilities,  apraxia/dyspraxia,  ataxia.”
Among the services that Roberts provided to D.U. are speech
therapy, monitoring of food and liquid intake, monitoring of
D.U.’s ability to chew and swallow (and providing suction as
needed to prevent choking), training and assistance in eating
and  nutrition,  auditory  stimulation,  vision  therapy,  neuro‐
muscular  electrical  stimulation,  occupational  and  physical
therapy, placement of splints and braces as needed, monitoring
for and treatment of leg spasms, assessment of and interven‐
tion for mood and behavioral issues, assessment of motor and
sensory functions, assistance with wheelchair training and use,
assistance  with  weight‐bearing  exercises  and  gait  training,
transportation  to  and  assistance  in  hippotherapy  and  aqua‐
therapy,  assistance  in  all  activities  of  daily  living,  daily
assessment of blood circulation in the extremities to prevent
complications  from  poor  circulation,  consulting  with  physi‐
cians regarding D.U.’s care, transportation in a specialized van
to  all  needed  locations,  and  continual  assessment  for  skin
breakdown, deformities and contractures. 
    The  State  takes  the  position  that,  although  D.U.’s  health
care  providers  describe  skilled  nursing  care  as  beneficial  to
D.U., only one of the care givers described seventy hours of
skilled  nursing  care  as  medically  necessary  at  this  stage  of
D.U.’s treatment. And none of the care givers identify eight
hours of specific skilled nursing tasks required for D.U.’s care
each day. Kelly Townsend, the nurse who evaluates requests
10                                                       No. 15‐1243

for Medicaid‐funded private duty nursing, also submitted an
affidavit, explaining the basis of the denial for D.U. According
to Townsend, the skilled nursing activities identified in D.U.’s
application  for  a  private  duty  nurse  consisted  primarily  of
assessing and monitoring D.U., services that could be provided
in a medical office or by a parent, a trained school aide or child
care worker. Townsend averred that private duty nursing will
not be deemed medically necessary for assessing and monitor‐
ing tasks that could be provided by other persons with proper
training. Private duty nursing will also not be approved for
other activities, such as showering, applying lotion, assessing
urine output, providing verbal cues for eating and checking for
skin  breakdown,  because  these  tasks  can  be  performed  by
personal care workers, home health aides or family members.
Nor  is  private  duty  nursing  deemed  necessary  for  routine
transportation or taking a child to medical appointments.
    Townsend noted that most of the care provided by D.U.’s
private duty nurse is not listed in Wisconsin Medicaid guide‐
lines  as  the  type  of  care  that  requires  skilled  nursing.
Townsend conceded that the services listed in the guidelines
are not exclusive, but she averred that the guidelines demon‐
strate  the  nature  of  the  services  and  the  severity  of  medical
needs  that  require  skilled  nursing  services.  She  opined  that
many of the services listed by D.U.’s nurse were the type of
care that can be provided by a paraprofessional such as a home
health aide or personal care worker, or by parents, informal
supports  or  therapists.  Townsend  also  said  that  parapro‐
fessionals, teachers, school aides, family members and other
care  givers  could  be  taught  how  to  respond  to  potential
medical needs and how to determine when additional medical
No. 15‐1243                                                                     11

services  are  required.  Townsend  noted  that  D.U.  had  been
trending  for  some  time  towards  no  longer  requiring  eight
hours per day of skilled nursing, that she had been “border‐
line” for meeting the criteria at the time of her last approval for
private duty nursing services, and that her records indicated
that she was medically stable and no longer in need of eight
hours per day of skilled nursing intervention. As for informa‐
tion  submitted  by  D.U.’s  father,  Townsend  noted  that  the
relatively infrequent focal seizures that D.U. experienced were
not inherently dangerous or life threatening, do not result in
loss  of  consciousness,  and  can  be  assessed  by  trained  care
givers  to  determine  if  medical  intervention  is  required.
Moreover, D.U. had not experienced more severe seizures that
required medication injections in the three months prior to the
application.2  Townsend  noted  that  D.U.  might  qualify  for  a
lesser amount of skilled nursing services known as “intermit‐
tent skilled nursing,” but that she had not applied for it. 
    Based on this evidence, the district court found that D.U.
failed to establish a likelihood of success on the merits. But the
threshold  for  demonstrating  a  likelihood  of  success  on  the
merits is low. Michigan v. United States Army Corps of Engineers,
667 F.3d 765, 782 (7th Cir. 2011). In framing the probability of
success necessary for a grant of injunctive relief, we have said
repeatedly that the plaintiff’s chances of prevailing need only


2
     D.U.  noted  in  her  opening  brief  that  the  State  requested  seizure  and
injection logs, and then denied private duty nursing when D.U. failed to
produce the logs. D.U. postulated that she would have been approved for
skilled nursing had she provided the requested logs. Yet she also inexplica‐
bly failed to produce the logs (if they exist) to the district court. 
12                                                         No. 15‐1243

be better than negligible. See Girl Scouts of Manitou Council, Inc.
v. Girl Scouts of the United States of America, Inc., 549 F.3d 1079,
1096 (7th Cir. 2008) (to obtain preliminary relief, the plaintiff
must show it has a better than negligible chance of success on
the  merits  of  at  least  one  of  its  claims);  Lineback  v.  Spurlino
Materials,  LLC,  546  F.3d  491,  502‐03  (7th  Cir.  2008)  (same);
Curtis v. Thompson, 8 F.2d 1291, 1296 (7th Cir. 1988) (same). In
requiring D.U. to establish “that she has a more than negligible
chance of persuading the trier of fact by a preponderance of the
evidence that at least 70 hours of private duty nursing services
is medically necessary,” the district court may have overstated
D.U.’s burden at this stage of the proceedings:
      This circuit employs a “sliding scale” approach in
      deciding  whether  to  grant  or  deny  preliminary
      relief; so that even though a plaintiff has less than a
      50  percent  chance  of  prevailing  on  the  merits,  he
      may nonetheless be entitled to the injunction if he
      can demonstrate that  the balance of harms would
      weigh  heavily  against  him  if  the  relief  were  not
      granted[.]
Curtis, 8 F.2d at 1296. As we noted in Curtis, the sliding scale
approach  is  limited  by  the  plaintiff  first  demonstrating  “at
least” a negligible chance of success on the merits. Id. But once
that low threshold is met, the court must consider and balance
the remaining factors.
    For a number of reasons, we conclude that D.U. met that
threshold  here.  First,  D.U.  demonstrated  several  diagnoses
associated with severe impairments. Second, she had qualified
for private duty nursing for a number of years and had only
No. 15‐1243                                                          13

recently been rated as “borderline” for this type of care. The
State’s use of the word “borderline” suggests that D.U. is very
close  to  qualifying  for  this  care  if  she  provides  adequate
documentation  supporting  the  opinions  of  her  doctors  and
nurse. Third, one of her doctors and the nurse who treated her
for seven years were of the opinion that D.U. still requires this
level of care. Finally, a second doctor noted that skilled nursing
care would be beneficial to D.U., which would suggest that this
level of care would meet at least some of the nine criteria under
the Wisconsin statute. Wis. Admin. Code § DHS 101.03(96m).
In fact, the evidence submitted by both doctors and by D.U.’s
nurse suggest that skilled nursing care would meet those nine
criteria, but the district court undertook no analysis of those
factors after concluding that D.U. failed to meet the threshold
requirement.  Although  D.U.  may  not  have  yet  presented
enough  documentation  in  support  of  her  claim  to  meet  the
preponderance  of  the  evidence  standard  necessary  to  ulti‐
mately prevail, she has certainly presented enough evidence to
show that she has a more than negligible chance of succeeding
on the merits.
    Because D.U. has met that threshold inquiry, we turn to the
other  factors  for  obtaining  a  preliminary  injunction.  D.U.
objects  that  the  court  failed  to  consider  the  other  factors,
including whether she will suffer irreparable harm without the
care of a private duty nurse, whether the balance of equities
tips  in  her  favor  and  whether  an  injunction  is  in  the  public
interest.3  Plaintiffs  seeking  preliminary  relief  must  demon


3
   On the last two factors, she makes only  undeveloped and conclusory
                                                          (continued...)
14                                                        No. 15‐1243

strate  that  irreparable  injury  is  likely  in  the  absence  of  an
injunction. Winter, 555 U.S. at 22. In Winter, the Court noted
that  “[i]ssuing  a  preliminary  injunction  based  only  on  a
possibility of irreparable harm is inconsistent with our charac‐
terization of injunctive relief as an extraordinary remedy that
may only be awarded upon a clear showing that the plaintiff
is entitled to such relief.” Id.
    In seeking to demonstrate that she will suffer irreparable
harm, D.U. cites the depletion of a special needs trust that was
established after the settlement of claims related to the accident
that caused her injuries. She contends that the trust has been
paying  for  her  skilled  nursing  care  since  the  State  stopped
providing it, and that the trust was intended to supplement
Medicaid  services,  not  supplant  it.  At  oral  argument,  her
attorney explained that the settlement of claims resulted in a
structured  settlement  that  provided  an  initial  fund  plus  a
monthly annuity that was designed to allow her to continue to
qualify  for  public  assistance.  By  the  time  of  oral  argument,
counsel  stated  that  the  initial  fund  had  been  depleted  to  a
value of $269, and that the monthly annuity was being used to
pay for skilled nursing services. D.U. is also receiving services
from  a  Medicaid‐funded  personal  care  worker,  although
Townsend noted that D.U. was not using the full amount of
personal care worker services that had been authorized as of
January 2014. The only harm that D.U. claims at this time is the
depletion of funds.


3
   (...continued)
claims. Because we ultimately conclude that she failed entirely to demon‐
strate irreparable harm, we need not consider these factors further. 
No. 15‐1243                                                        15

    Because  money  damages  could  make  D.U.  whole  again
should  she  prevail  in  her  lawsuit,  she  does  not  meet  the
standard for irreparable harm. Girl Scouts, 549 F.3d at 1095 (a
party  seeking  a  preliminary  injunction  must  demonstrate,
among other  things, that  traditional  legal remedies,  such  as
money  damages,  would  be  inadequate).  See  also  Sampson  v.
Murray,  415  U.S.  61,  90  (1974)  (noting  that  “[m]ere  injuries,
however  substantial,  in  terms  of  money,  time  and  energy
necessarily expended in the absence of a stay, are not enough”
to demonstrate irreparable harm and that the “possibility that
adequate  compensatory  or  other  corrective  relief  will  be
available at a later date, in the ordinary course of litigation,
weighs heavily against a claim of irreparable harm.”). At oral
argument, D.U.’s attorney asserted that there was no mecha‐
nism in Wisconsin law for obtaining a refund of the money
expended on skilled nursing. But if D.U. prevails on the merits
of her suit, a federal court order will provide the only process
required. Because D.U. failed to demonstrate irreparable harm,
the  district  court  did  not  err  in  denying  the  preliminary
injunction.
                                                       AFFIRMED.